EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 10 line 1 has been amended as follows;
		The syringe mixing device of claim 1….
	Claim 11 line 1 has been amended as follows;
		The syringe mixing device of claim 1….
	Claim 12 line 1 has been amended as follows;
		The syringe mixing device of claim 1….
	Claim 13 line 1 has been amended as follows;
		The syringe mixing device of claim 1….
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include limitations from previously rejected claims, such as claims 3 and 4, directed to the different parts of the device, for example details directed to the removable stir rod mixer assembly, which was rejected under the prior art rejections of the non-final office action mailed June 17th, 2021. Claim 1 has been amended to include limitations directed to the proximal end of cylindrical syringe housing having an enlarged lip/ring around the external surface of the housing and removable stir rod mixer assembly including a plurality of locking clips having lateral . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775